IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,861-01


JEFFERY JEROME SALINAS, Relator

v.

BRAZORIA DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 32,320 AND 32,923 IN THE 23RD JUDICIAL DISTRICT COURT
FROM BRAZORIA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in the 23rd Judicial
District Court of Brazoria County, that more than 35 days have elapsed, and that the applications have not
yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Brazoria County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the applications filed by Relator is such that the claims are not cognizable
under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed an application for
habeas corpus in Brazoria County.  This application for leave to file a writ of mandamus shall be held in
abeyance until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.


Filed:  August 1, 2007
Do not publish